Exhibit 10.ii.lll.

SUPPLY AGREEMENT

Argentina

 

DATE:    May 29, 2008 SELLER:    MOSAIC CROP NUTRITION, LLC    8813 HWY 41 SOUTH
RIVERVIEW, FL 33569 BUYER:    CARGILL S.A.CI.    Elevatores Central    Leandro
No Alem 928    Piso 11 (CP 1001 Buenos Aires)    Argentina PRODUCT:    DAP AND
MAP/S-10/S-15 SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT TO GEOGRAPHIC
LOCATIONS MARKET:    ARGENTINA PERIOD:    JUNE 1, 2008 – MAY 31, 2009 PRICING:
   MARKET AT TIME OF SALE QUANTITY:    EST. 100,000 – 150,000 METRIC TONS
ANNUALLY DELIVERY:    DETERMINED AT TIME OF SALE PAYMENT:    WIRE TRANSFER UPON
RECEIPT OF DOCUMENTS TERMS:    MOSAIC TERMS AND CONDITIONS TO APPLY. (SEE
ATTACHED)

 

CARGILL S.A.C.I.     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 



--------------------------------------------------------------------------------

SALE CONFIRMATION,

CONTRACT AND SHIPPING ORDER

8813 Highway 41 South Riverview, FL 33569

Telephone: 813-677-9111 FAX: 813-671-6146

 

  Date:   Contract No. SOLD TO:  

CARGILL S.A.C.I

ARGENTINA

  BILL TO:   SHIP TO:

CARGILL S.A.C.I.

ARGENTINA

  ARGENTINA

 

 

COMMODITY:    SPECIFICATION:    PACKING:    QUANTITY:    PRICE:      COMMODITY:
   SPECIFICATION:    PACKING:    QUANTITY:    PRICE:   



--------------------------------------------------------------------------------

PAYMENT TERMS:    WIRE TRANSFER 30 DAYS FM BOL DATE SHIPMENT:    LAYCAN:   
VESSEL:    DISPORT: WEIGHTS:    IF LOADED AT MOSAIC’S RIVERVIEW TERMINAL, BASIS
TERMINAL WEIGHTS, OTHERWISE WEIGHTS TO BE DETERMINED BY DRAFT SURVEY AND
SUPPORTED BY INDEPENDENT CERTIFICATE OF WEIGHT. DRAFT SURVEYOR TO BE APPOINTED
BY THE SELLER. DOCUMENTS:    COMMERCIAL INVOICE IN DUPLICATE PLUS 2
NON-NEGOTIABLE COPIES. 3 ORIGINAL FULL SETS OF CLEAN ON BOARD BILLS OF LADING
EVIDENCING LOADING AT USA PLUS 3 NON-NEGOTIABLE COPIES CERTFICATE OF WEIGHT
ISSUED BY INDEPENDENT SURVEYOR IN DUPLICATE    CERTIFICATE OF ANALYSIS ISSUED BY
INDEPENDENT SURVEYOR IN DUPLICATE    CERTIFICATE OF ORIGIN DULY ISSUED, SIGNED
AND STAMPED BY THE COMPETENT AUTHORITY AT LOAD PORT IN DUPLICATE    CERTIFICATE
OF HOLD CLEANLINESS ISSUED BY INDEPENDENT SURVEYOR IN DUPLICATE TYPE OF
ANALYSIS:    CERTIFICATE OF ANALYSIS ISSUED BY INDEPENDENT SURVEYOR AND FINAL AT
LOADPORT INSURANCE:    INSURANCE TO BE ARRANGED BY AND FOR THE ACCOUNT OF BUYER
DISCHARGE RATE:    DEMURRAGE/ DESPATCH:   

SPECIAL TERMS/ CONDITIONS:    1)    LATEST INCO TERMS APPLY    2)    CONTACT
KRISTIAN PETERSON AT 813-671-6287 FOR SHIPPING COORDINATION    3)    CONTACT
KRISTI DULKOSKI AT 813-672-6434 FOR CONTRACT COORDINATION    4)    OVERAGE
INSURANCE CLAIMS ON VESSELS (IF APPLICAGLE) MUST BE RECEIVED NO LATER THAN 90
DAYS FROM BILL OF LADING DATE. INSURANCE PREMIUMS ARE PAYABLE UPON RECEIPT WITH
A COPY OF AN ORIGINAL INVOICE FROM THE INSURANCE COMPANY AND UP TO A MAXIMUM OF
LONDON SCALE RATES

This Contract constitutes a purchase of the Commodity by Buyer from Mosaic
Fertilizer, LLC on the terms and conditions set forth above and the attached
Additional Terms and Conditions. Retention of this Contract without immediate
written objection to specific terms and conditions shall constitute Buyer’s
acceptance of all terms and conditions incorporated herein. In the event of any
inconsistency between this Contract and Buyer’s contract, the terms and
conditions hereof shall control.



--------------------------------------------------------------------------------

PLEASE SIGN AND RETURN DUPLICATE COPY

 

ACCEPTED:     (BUYER) Cargill S.A.C. I.     (SELLER) Mosaic Fertilizer, LLC (At
address shown on page one)       BY  

 

    BY  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

INTERNATIONAL SALE CONFIRMATION, CONTRACT AND SHIPPING ORDER ADDITIONAL TERMS
AND CONDITIONS

The following terms and conditions are incorporated into this Contract, except
to the extent otherwise specifically provided on the face of this Contract.

1. This Contract shall be governed by the laws of the State of Florida and the
United States of America (disregarding conflict of laws rules). Any controversy
or claim arising out of or relating to this Contract or the breach hereof shall
be settled by arbitration conducted in English in Tampa, Florida, in accordance
with the International Arbitration Rules of the American Arbitration Association
now in effect. Any determination made by the arbitrator(s) shall be final and
binding. Judgment on any award may be entered in any court of competent
jurisdiction. The arbitrators shall have no authority to award punitive damage.

2. Seller’s weights, taken at shipping points, shall be conclusive. No allowance
shall be made for waste, leakage, loss or damage after loading and delivery to
the carrier.

3. All claims on account of weight, quality, deviation from specifications, loss
or damage to Commodity or otherwise are waived by Buyer unless made in writing
and delivered to Seller within fifteen (15) days after arrival of the Commodity
at destination. All Claims must state with particularity the claim made, the
basis thereof and include the support therefor.

BUYER’S EXCLUSIVE AND SOLE REMEDY FOR ANY BREACH OF THE CONTRACT SHALL BE
LIMITED TO, AT SELLER’S OPTION, EITHER REPLACEMENT OF THE NONCONFORMING
COMMODITY OR REFUND OF THE PURCHASE PRICE. BUYER FURTHER AGREES THAT SELLER
SHALL NOT BE LIABLE FOR SPECIAL,

CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND,
WHETHER GROWING OUT OF THE NON-DELIVERY, USE, INABILITY TO USE, STORAGE,
TRANSPORTATION OR HANDLING OF SAID COMMODITY, OR ANY OTHER CAUSE AND WHETHER THE
CLAIM IS BASED ON CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT.

4. Buyer represents that it is familiar with the characteristics, qualities and
potentialities of the Commodity. Seller shall not be liable for the results
obtained in using the Commodity sold hereunder, either alone or in combination
with other substances, and shall not in any case be liable for injury to or
death of persons, damages to property or economic loss resulting from or
connected with the use, treatment, storage, transportation or handling of the
Commodity, whether alone or in combination with other substances; and Seller
agrees to indemnify Buyer with respect to any and all of the foregoing.

5. If Buyer (1) fails to furnish shipping instructions within the time
specified, or (2) fails to order any shipment hereunder within the time
specified herefor, (3) fails to supply adequate credit within the time
specified, (4) refuses to accept any shipment properly tendered hereunder,
(5) fails to tender any payment hereunder when due, or (6) fails to perform in
any other respect according to its obligations set out herein, Seller may, in
its sole discretion, and in addition to any other remedies which Seller may have
at law or in equity, may (i) extend the time of shipment, if applicable;
(ii) cancel this Contract; (iii) terminate this Contract as to the portion
thereof in default or as to any unshipped balance, or both;, or (iv) resell,
after 10 days notice to Buyer, any of the Commodity which has been shipped and
which Buyer has wrongfully failed or refused to accept, and receive from the
Buyer the difference between the Contract price thereof and the price obtained
on resale if the latter be less than the former, as well as any and all
indirect, consequential, incidental and special damages.

6. Any payment term requiring Buyer to establish a bank guarantee or letter of
credit shall be a precondition to Seller’s obligation to perform hereunder and
any failure to timely establish a bank



--------------------------------------------------------------------------------

guarantee or letter of credit shall constitute a default hereunder. The
acceptance by Seller of bank drafts, checks or other media of payment will be
subject to immediate collection of the full face value thereof. If, in Seller’s
judgment, Buyer’s credit becomes impaired at any time, Seller shall have the
right to decline to make shipment hereunder except against a letter of credit,
cash advance or other terms acceptable to Seller, in its sole discretion, until
such time as Buyer’s credit has been reestablished to Seller’s satisfaction. If
Buyer shall fail to make prompt payment when due of any amount due hereunder,
Buyer shall be liable to Seller for interest on such unpaid amounts at the
interest rate of two percent per annum above either Chase Manhattan prime rate
or LIBOR whichever shall be applicable to the domicile of Buyer (or at the
highest lawful rate, whichever is less). Such interest shall be due and payable
on demand and any interest not paid when due shall be added to the overdue sum
and itself bear interest accordingly.

7. Any and all taxes, assessments, duties, inspection fees or other charges now
or hereafter imposed by any government, governmental agency or governmental
authority in respect of the sale, delivery, shipment, procurement, manufacture,
importation, exportation, possession, ownership or use of the Commodity shall be
paid by Buyer. Seller shall be under no obligation to contest the validity of
any tax, assessment, duty, inspection fee or other charge. Buyer shall obtain,
at its own cost and expense, any and all allocations, franchises, permits,
fertilizer registrations, licenses and other grants required by any government,
governmental agency or governmental authority with respect to the Commodity.

8. All demurrage, detention charges, pump charges and special equipment charges
are for Buyer’s account.

9. If this Contract provides for deliveries over a period exceeding one month,
Seller shall not be obligated to deliver in any 30-day period more than
approximately equal monthly quantities, in relation to the total amount of this
Contract, and Seller may make shipments of the total amount in such equal
monthly quantities.

10. Risk of loss of the Commodity shall shift to Buyer upon delivery of the
Commodity from Seller to carrier, without regard to responsibility for payment
of freight or insurance.

11. Seller warrants only that it has good title to the Commodity covered hereby
and that said Commodity conforms to Seller’s specifications stated herein.
SELLER MAKES NO OTHER WARRANTY OF ANY KIND WHATEVER, EXPRESS, IMPLIED OR ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE; AND ALL IMPLIED WARRANTIES INCLUDING
WARRANTIES OF QUALITY MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
HEREBY DISCLAIMED BY SELLER. THERE ARE NO ORAL AGREEMENTS OR WARRANTIES
COLLATERAL TO OR AFFECTING THIS CONTRACT.

12. Seller shall not be liable in any respect for failure or delay in the
fulfillment or performance of this Contract, including but not limited to the
obligation to make deliveries, if performance is hindered or prevented, directly
or indirectly, by war; riots; embargo; national emergency; inadequate
transportation facilities; plant breakdowns; inability to secure fuel, power,
material or labor; fire, flood, windstorm or other acts of God; strikes,
lockouts or other labor disturbances (whether among employees of Seller or
others); orders or acts of any government, governmental agency or governmental
authority; or any other cause of like or different kind beyond Seller’s
reasonable control. In the event Seller is unable to supply the total
requirements of its customers, Seller may allocate its available supply of the
Commodity among its customers in a manner determined by Seller to be fair and
equitable.

13. Unless this sale is made basis Seller’s weight and/or analysis, in the event
of a dispute as to weight or analysis of any shipment, an independent
determination by a mutually agreed surveyor or laboratory shall be binding upon
the parties. If the Commodity meets or exceeds the specification, the cost of
such determination shall be for Buyer’s account; in all other cases, the cost
shall be for Seller’s account. Where a sale is made basis Seller’s or loading
terminal’s weights, such weights shall still govern the parties obligations
hereunder, notwithstanding any discrepancy between such weights and any draft
survey weights, whether such draft survey is conducted by Seller or Buyer.



--------------------------------------------------------------------------------

14. The Commodity shall be loaded and discharged subject to the rules of the
respective mode of transport employed.

15. No terms or conditions in Buyer’s purchase order, acknowledgment form or
other document issued by Buyer which conflict with the terms and conditions
hereof, or increase or modify Seller’s obligations hereunder, shall be binding
on Seller unless specifically identified and accepted in writing by Seller. None
of the terms and conditions contained in this Contract may be added to,
modified, superseded or otherwise altered except with the written consent of an
authorized representative of Seller. Buyer represents and warrants to Seller
that Buyer is a merchant with respect to the purchase of the Commodity.

16. The following international conventions shall NOT apply to this Contract:
(i) The Uniform Law on the Sale of Goods and the Uniform Law on the Formation of
Contracts for the International Sale of Goods, (ii) The United Nations
Convention on Contracts for the International Sale of Goods of 1980;, and
(iii) The United Nations Convention on the Limitations Period in the
International Sale of Goods, concluded in New York on 14 June, 1974, and the
Protocol Amending the Convention on the Limitations Period in the International
Sale of Goods, concluded in Vienna on 11 April, 1980.

17. Seller expressly reserves the right to cause the liquidation or cancellation
of this Contract because of (a) the insolvency or financial condition of the
Buyer; (b) any and all defaults of the terms and conditions specified herein,
either directly or by reference; or (c) the institution of price or quantity
controls by any government, governmental agency or governmental authority which
are lower than the price or less than the quantity under this Contract.

18. Without limiting Seller’s pursuit of any and all other rights and remedies
available to it, it is expressly agreed that this Contract is subject to
Seller’s right to set off any mutual debts and claims against Buyer under or in
connection with this Contract or any other contract between the parties.

19. The rights and obligations of the Buyer under this Contract are not
assignable without the prior written consent of the Seller. If any part of the
Contract is found to be void or unenforceable, the provisions hereof shall be
severable and those provisions which are lawful shall remain in full force and
effect.

20. Seller is an equal opportunity employer and is a United States government
contractor. Therefore, this Contract is subject to the rules and regulations
imposed upon contractors and subcontractors pursuant to 41 C.F.R. Chapters 60
and 61. Unless this Contract is exempt by regulations issued by the Secretary of
Labor, there is incorporated herein by reference the following: 41 C.F.R.
Section 60-1.4; 41 C.F.R. 60-250.4 and 61-250.10; and 41 C.F.R. 60-741.4.
reference the following: 41 C.F.R. Section 60-1.4; 41 C.F.R. 60-250.4 and
61-250.10; and 41 C.F.R. 60-741.4.

21. The following clause is a condition of this Contract and must be passed on
verbatim in each subsequent sale. “These commodities, technology, or software
were exported from the United states in accordance with the Export
Administration Regulations. Diversion contrary to U.S law is prohibited.” Buyer
acknowledges its understanding that the sanction of denial of trading privileges
in USA exports may be imposed for violation of this export regulation.

22. Buyer represents and warrants that each vessel calling at any U.S. port(s)
to receive the Commodity sold hereunder: (i) has not and will not call at any
Cuban port during the period beginning 180 days from its estimated date of
arrival at a U.S. port to load the Commodity sold under this Contract; (ii) will
not carry any Commodity or passengers to or from Cuba or any Commodity in which
Cuba or any Cuban national has an interest; and (iii) is and will otherwise be
eligible to enter into all U.S. ports.



--------------------------------------------------------------------------------

23. If this is a CFR, CIF or DES sale, Buyer warrants the safety of the
discharge berth(s), including the ability of the vessel to discharge always
afloat. All discharge expenses shall be for Buyer’s account including the
shifting and wharfage expenses associated with the movement of the vessel to
additional discharge berth(s).

24. CIF, C&F SALE CONTRACTS

C&F Buyers hereby warrant that discharge port / facility is fully ISPS compliant
(as per SOLAS Chapter XI) having a Port Facility Security Plan (PFSC). Upon
request, C&F Buyers to provide for proof thereof prior to loading.

25. FOB SALE CONTRACTS

FOB Buyers warrant that vessel chartered is fully ISPS compliant (as per SOLAS
Chapter XI) and that they have fulfilled all their obligations under the ISPS
Code. Any consequences of vessel nominated by FOB Buyers not being fully ISPS
compliant (as per SOLAS Chapter XI) to be for FOB Buyers’ account.

26. CIF, C&F SALE CONTRACTS - ISPS CLAUSE

C&F Buyers hereby warrant that discharge port / facility is fully ISPS compliant
(as per SOLAS Chapter XI) having a Port Facility Security Plan (PFSC). Upon
request, C&F Buyers to provide for proof thereof prior to loading. Sellers to
charter only vessels having an International Ship Security Certificate (ISSC).

 

27. FOB SALE CONTRACTS - ISPS CLAUSE

FOB Buyers warrant that vessel chartered is fully ISPS compliant (as per SOLAS
Chapter XI) and that they have fulfilled all their obligations under the ISPS
Code. Any consequences of vessel nominated by FOB Buyers not being fully ISPS
compliant (as per SOLAS Chapter XI) to be for FOB Buyers’ account. FOB Sellers
hereby warrant that load port / facility is fully ISPS compliant (as per SOLAS
Chapter XI) having a Port Facility Security Plan (PFSC).